DETAILED ACTION

Acknowledgements
The amendment filed 1/11/2021 is acknowledged.
The Claims 7 and 27 are cancelled per applicant file 1/11/2021.
Claims 1-6, 21-26 and 28-35 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Response to Amendment/Arguments 
Regarding the rejections of prior art under 35 U.S.C. §103, applicant is of the opinion that VALDVIA and KANKARIA do not disclose at least "communicating, by the device and with one or more merchant devices associated with the one or more recurring payment accounts, to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method, wherein communicating to replace the automatic payment method that has expired or will be expiring within the threshold period comprises: communicating, by the device and to the 
Kankaria (US 2019/0340575) teaches:
communicating, by the device and with one or more merchant devices associated with the one or more recurring payment accounts, to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method (Fig. 2/Fig. 3; ¶¶27, 35, 43-45, 51, 84-86, 88; claims 4/9),
wherein communicating to replace the automatic payment method that has expired or will be expiring within the threshold period comprises: communicating, by the device and to the one or more merchant devices instructions to replace the automatic payment method that has expired or will be expiring within the threshold period (¶¶27, 35, 43-45, 51, 84-86, 88), or executing, by the device, an automated script configured to navigate one or more websites hosted by the one or more merchant devices and replace the automatic payment method that has expired or will be expiring within the threshold period.
Carroll (US 2005/0075977) teaches:
communicating with one or more merchant devices to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method; (¶¶20-23, 27, 33, 39-40, 49-50)
communicating, by the device and to the one or more merchant devices instructions to replace the automatic payment method that has expired or will be expiring within the threshold period (¶¶20-23, 27, 33, 39-40, 49-50) or… 
Bloy teaches communicating with one or more merchant devices using an application programming interface of the one or more merchant devices (Bloy: Fig. 1, items 140/142, 102/114; ¶38, 42, 43, 50).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 4 recites “identify a first recurring payment account in a first email, in the set of emails, based on the first email including at least a portion of an account number associated with the automatic payment method; and identify a second recurring payment account in a second email, in the set of emails, based on the second email indicating that an associated automatic payment method has expired or will be expiring within the threshold period and based further on the second email having been sent within a threshold time of the first email, wherein the second email does not identify the automatic payment method.” The claim recites “the second email does not identify the automatic payment method”.  However, the claim also recites “identifying a second recurring payment account in a second email…based on the second email indicating that an associated automatic payment method has expired or will be expiring within the threshold period …” It is unclear whether the step of identifying a second recurring payment account in a second email is performed or not because the second email does not have the automatic payment method. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 24 and 31 are also rejected on the same basis as each recites similar language.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 21, 23, 30-31, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Valdvia, C. (US 2014/0173695 (“Valdivia”)) in view of Kankaria et al. (US 2019/0340575 (“Kankaria”)) in further view of Carroll et al. (US 2005/0075977 (“Carroll”)) in further view of Bloy et al. (US 2019/0087894).
Regarding claims 1, 21 and 28, Valdivia teaches “A method: comprising:”
receiving, by a device, a token from an authentication server (¶13, 14, 18, 20); 
providing, by the device, the token to an email server associated with an email account associated with a user; (Fig. 3, ¶13, 14, 18, 20);
obtaining, by the device, access to the email account associated with the user based on providing the token to the email server; (Fig. 3, ¶13, 14, 18, 20);
However, Valdivia does not teach:
scanning, by the device, a set of emails in the email account associated with the user for one or more first key words related to an expiration status of an automatic payment method;
detecting, by the device and based scanning the set of emails, the automatic payment method has expired or will be expiring within a threshold period; 
identifying, by the device, based on one or more second key words, and based on detecting the automatic payment method has expired or will be expiring within the threshold period, one or more recurring payment accounts associated with the automatic payment method that has expired or will be expiring within the threshold period;
sending, by the device and to a user device, one or more messages including information related to the one or more recurring payment accounts associated with the automatic payment method that has expired or will be expiring within the threshold period; and
communicating, by the device and with one or more merchant devices associated with the one or more recurring payment accounts, to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method,
wherein communicating to replace the automatic payment method that has expired or will be expiring within the threshold period comprises: communicating, by the device and to the one or more merchant devices [a message] to replace the automatic payment method that has expired or will be expiring within the threshold period, or executing, by the device, an automated script configured to navigate one or more websites hosted by the one or more merchant devices and replace the automatic payment method that has expired or will be expiring within the threshold period, or executing, by the device, an automated script configured to navigate one or more websites hosted by the one or more merchant devices and replace the automatic payment method that has expired or will be expiring within the threshold period.
Additionally, for claim 21, Valdivia does not teach:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to:
Additionally, for claim 28, Valdivia does not teach:
 A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
Kankaria teaches:
scanning, by the device, a set of emails in the email account associated with the user for one or more first key words related to an expiration status of an automatic payment method (Fig. 6; ¶¶40-42, 64-71, 88);
detecting, by the device and based scanning the set of emails, the automatic payment method has expired or will be expiring within a threshold period; (¶¶41, 64-66, 88; claim 7);
identifying, by the device, based on one or more second key words, and based on detecting the automatic payment method has expired or will be expiring within the threshold period, one or more recurring payment accounts associated with the automatic payment method that has expired or will be expiring within the threshold period; (¶¶64-66, 88; claim 9)
sending, by the device and to a user device, one or more messages including information related to the one or more recurring payment accounts associated with the automatic payment method that has expired or will be expiring within the threshold period; and (¶¶43, 76, 82, 88; claim 7).
communicating, by the device and with one or more merchant devices associated with the one or more recurring payment accounts, to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method (Fig. 2/Fig. 3; ¶¶27, 35, 43-45, 51, 84-86, 88; claims 4/9),
wherein communicating to replace the automatic payment method that has expired or will be expiring within the threshold period comprises: communicating, by the device and to the one or more merchant devices instructions to replace the automatic payment method that has expired or will be expiring within the threshold period (¶¶27, 35, 43-45, 51, 84-86, 88), or executing, by the device, an automated script configured to navigate one or more websites hosted by the one or more merchant devices and replace the automatic payment method that has expired or will be expiring within the threshold period.
Additionally, for claim 21, Kankaria teaches:
A device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: (Fig. 2/3; ¶¶37, 47)
Additionally, for claim 28, Kankaria teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (Fig. 2/3; ¶¶37, 47): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of token based account access of Valdivia to incorporate the teachings of automated data discovery with aggregated authentication (Kankaria: ¶¶27, 35, 37, 40-45, 47, 51, 59, 64-72, 76, 82, 84-86, 88) of Kankaria that might remind a user that an invoice is to be paid or is due (Kankaria: ¶1).  
However, neither Valdivia nor Kankaria teaches:
…to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method. 
Carroll teaches:
communicating with one or more merchant devices to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method; (¶¶20-23, 27, 33, 39-40, 49-50)
communicating, by the device and to the one or more merchant devices instructions to replace the automatic payment method that has expired or will be expiring within the threshold period (¶¶20-23, 27, 33, 39-40, 49-50) or… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the token based account access of Valdivia and the automated data discovery with aggregated authentication of Kankaria to incorporate the teachings of updating merchant on file payment data (Carroll: ¶19, 20-23, 27, 33, 39-40, 49-50) of Carroll to save operators of merchant system 102 from administrative costs. (Carroll: ¶27).  
Neither Valdivia, Kankaria nor Carrol explicitly teaches communicating with one or more merchant devices using an application programming interface of the one or more merchant devices. 
However, Bloy teaches communicating with one or more merchant devices using an application programming interface of the one or more merchant devices (Bloy: Fig. 1, items 140/142, 102/114; ¶38, 42, 43, 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the token based account access of Valdivia, the automated data discovery with aggregated authentication of Kankaria and updating merchant payment data of Carroll to incorporate the teachings of using a merchant application programming interface for providing communication between the device and one or more merchant devices (Bloy: ¶38, 42, 43, 50) of Bloy to allow more quicker and more efficient transactions to be performed (Bloy: ¶42).  
Additionally, note, that the limitations, “to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method”, recite intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Regarding claims 3, 23 and 30, the combination of Valdivia, Kankaria, Carroll and Bloy teaches the method of claim 1, the device of claim 21 and the non-transitory computer-readable medium of claim 28 as claim 3 being dependent of claim 1, claim 23 being dependent of claim 21 and claim 30 being dependent of claim 28.
Kankaria teaches wherein scanning the set of emails comprises:
scanning the set of emails using one or more email templates that provide a structure for notifying the user that the automatic payment method has expired or will be expiring within the threshold period (Fig. 6, Fig. 7; ¶¶40-42, 64-73, 75-76). 
Regarding claim 4, the combination of Valdivia, Kankaria, Carroll and Bloy teaches the method of claim 1, the device of claim 21 and the non-transitory computer-readable medium of claim 28 as claim 4 being dependent of claim 1, claim 24 being dependent of claim 21 and claim 31 being dependent of claim 28.
Kankaria teaches further comprises:
identifying a first recurring payment account in a first email, in the set of emails, based on the first email including at least a portion of an account number associated with the automatic payment method; and (Fig. 4, Fig. 6, Fig. 7, Fig. 8; ¶¶41-43, 56-59, 63-64, 69-73, 84)
identifying a second recurring payment account in a second email, in the set of emails, based on the second email indicating that an associated automatic payment method has expired or will be expiring within the threshold period and based further on the second email having been sent within a threshold time of the first email (Fig. 4, Fig. 5, Fig. 8; ¶¶40-43, 56-59, 84),
wherein the second email does not identify the automatic payment method (¶¶66-71).
Furthermore, for claim 4, the limitation, “based further one the second email having been sent with within a threshold time of the first email”,  recites contingent language. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (MPEP 2103 I C; MPEP 2111.04 II). 
Regarding claims 34 and 35, the combination of Valdivia, Kankaria, Carroll and Bloy teaches the method of claim 1 and the device of claim 21 as claim 34 being dependent of claim 1 and claim 35 being dependent of claim 21.
Kankaria teaches wherein communicating to replace the automatic payment method that has expired or will be expiring within the threshold period comprise: 
communicating to replace the automatic payment method that has expired or will be expiring within the threshold period based on receiving a response to the one or more messages sent to the user device (Fig. 8, item 820; ¶¶ 76-79, 82-83, 84-86, 88). 
Additionally, note, that the limitations, “to replace the automatic payment method that has expired or will be expiring within the threshold period”, recite intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Furthermore, for claim 34, the limitation, “based on receiving a response to the one or more messages sent to the user device”,  recites contingent language. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (MPEP 2103 I C; MPEP 2111.04 II). 
Claims 2, 5, 22, 25, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, Kankaria, Carroll and Bloy as applied to claims 1, 21 and 28 further in view of Mason, G. (US Patent No. 8,311,942 (“Mason”)).
Regarding claims 2, 22 and 29, the combination of Valdivia, Kankaria, Carroll and Bloy teaches the method of claim 1, the device of claim 21 and the non-transitory computer-readable medium of claim 28 as claim 2 being dependent of claim 1, claim 22 being dependent of claim 21 and claim 29 being dependent of claim 28. 
However, neither Valdivia, Kankaria, Carroll nor Bloy teaches:
scanning the set of emails using a natural language processing technique. 
Mason teaches wherein scanning the set of emails comprises:
scanning the set of emails using a natural language processing technique (Fig. 2, step 205, Fig. 6A; 4:38-65, 7:55-8:9, 12:59-13:7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the token based account access of Valdivia, the automated data discovery with aggregated authentication of Kankaria, the updating merchant payment data of Carroll and merchant application programming interface of Bloy to incorporate the teachings of a method of scanning bill notification emails in natural language (Mason: 4:38-65, 7:55-8:9, 12:59-13:7) of Mason for paying a bill (Mason: 1:42-45).  
Regarding claims 5, 25 and 32, the combination of Valdivia, Kankaria, Carroll and Bloy teaches the method of claim 1, the device of claim 21 and the non-transitory computer-readable medium of claim 28 as claim 5 being dependent of claim 1, claim 25 being dependent of claim 21 and claim 32 being dependent of claim 28.
However, neither Valdivia, Kankaria, Carroll nor Bloy teaches:
wherein the set of emails is scanned based on the set of emails originating from one or more senders that appear in a whitelist. 
Mason teaches “wherein scanning the set of emails comprises:”
wherein the set of emails is scanned based on the set of emails originating from one or more senders that appear in a whitelist. (Fig. 2, step 205, Fig. 3, steps 221/223, 7:45-8:9, 8:31-39)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the token based account access of Valdivia, the automated data discovery with aggregated authentication of Kankaria, the updating merchant payment data of Carroll and merchant application programming interface of Bloy to incorporate the teachings of a method of scanning bill notification emails (Mason: 7:45-8:9, 8:31-39) of Mason for paying a bill (Mason: 1:42-45).  
Claims 6, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia, Kankaria, Carroll and Bloy as applied to claims 1, 21 and 28 further in view of Howe et al. (US 2017/0053281 (“Howe”)).
Regarding claims 6, 26 and 33, the combination of Valdivia, Kankaria, Carroll and Bloy teaches the method of claim 1, the device of claim 21 and the non-transitory computer-readable medium of claim 28 as claim 6 being dependent of claim 1, claim 26 being dependent of claim 21 and claim 33 being dependent of claim 28.
However, neither Valdivia, Kankaria, Carroll nor Bloy teaches:
wherein the one or more messages provide the user device with an option to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method. 
Howe teaches “wherein scanning the set of emails comprises:”
wherein the one or more messages provide the user device with an option to replace the automatic payment method that has expired or will be expiring within the threshold period with an updated payment method. (¶68, 74-76)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the token based account access of Valdivia, the automated data discovery with aggregated authentication of Kankaria, the updating merchant payment data of Carroll and merchant application programming interface of Bloy to incorporate the teachings of a backup payment option (Howe: ¶68, 74-76) of Howe to maintain account continuity (Howe: ¶2).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685